Citation Nr: 1826208	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  06-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent rating for right knee strain with degenerative changes from October 17, 2005, to include whether the Veteran is entitled to a separate grant of service connection or separate or increased evaluation for a meniscal tear, right knee.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to October 1984.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case most recently came to the Board from Providence, Rhode Island RO.  

The Veteran testified before the undersigned Veterans Law Judge during a February 2009 videoconference hearing; a transcript is of record. 

The Board previously remanded this case for additional development in March 2009, October 2010, and June 2017.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The TDIU issue is considered in the REMAND section of this document below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee strain was manifested by pain that affects range of motion and physical activities such as standing and walking, but ankylosis, recurrent subluxation, and instability are not shown.  Compensable limitation of motion has not been demonstrated.

2.  The Veteran's right knee meniscal tear is not related to or aggravated by the Veteran's right knee strain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the right knee strain are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5258, 5260, 5261, 5262 (2017).

2.  A right knee meniscal tear is not is not proximately due to, the result of, or aggravated by the service connected right knee strain.  38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks increased evaluation for his right knee disability.  In November 2005, the RO issued a letter which advised the Veteran of the criteria for increased evaluation.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  VA and identified private clinical records are obtained and associated with the electronic claims file. The Veteran has been afforded VA examinations.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

The Board's March 2009 and June 2017 remand instructions have been complied with concerning the increased rating issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  

Knee disabilities are rated under 38 C.F.R. § 4.71a, DC 5256  to 5263.  Those multiple DCs evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. Under DC 5260, a noncompensable rating is assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260

Under DC 5261, a noncompensable rating is assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

In a November 2005 VA examination, the Veteran was evaluated for his feet, low back, and right knee conditions.  He stated that he was unable to work more than 4 or 5 blocks because of a knee, back, and foot condition.  He did not use a cane and was not wearing corrective shoes.  He was employed as a janitor, but fired from the job because he was unable to fulfill his job requirements due to his orthopedic ailments.  The Veteran reported swelling of the knee with a little stiffness, but he was able to walk without restrictions.  He did not use a brace, a cane, or a crutch.  No significant history of flares or instability of the knee was found.  The result of range of motion (ROM) testing is summarized below: 

Movement
Right



Initial ROM
Repetitive ROM
Additional degree?  
Flexion [0-140]
95
95
No
Extension [0] 
0
0
No

There was no additional loss in ROM due to pain, fatigue, weakness, or incoordination.  No instability of the right knee was found.  The examiner provided the diagnosis of chronic right knee strain/sprain with ROM as described with no instability, and the examiner continued that no further diagnostic testing was warranted and activities of daily living were independent. 

A June 2008 VA treatment record notes that the Veteran reported to have problems with right knee buckling over the last 2 or 3 months.  

A December 2008 VA progress note indicates that the Veteran reported right knee had not been giving out on him, but continued to have pain with knee extension after sitting for a prolonged period of time.  Overall, the Veteran reported that his pain had been decreasing.  

In a February 2009 Board videoconference hearing, the Veteran reported that he had difficulty in walking due to his right knee, which swelled up some times.  When he walked outside, the Veteran testified that the right knee gave away.  He stated that he was in so much pain that he couldn't even get on the bus.  

In November 2009 VA examination, the Veteran reported constant moderate to severe pain in both knees.  The Veteran was observed to have moderate antalgic altered gait utilizing a right knee brace.  He claimed he used crutches, but did not bring them to the examination.  The Veteran reported that he was currently taking Motrin 800 mg one pill four times a day, which had been helpful for his bilateral knee pain with no side effects.  He reported that he was employed as a baker and had difficulty in prolonged standing and walking for more than 5 minutes, walking up and down steps, climbing and squatting due to bilateral knee pain.  In regards to activities of daily living, he had difficulty in prolonged standing and walking for more than 5 minutes, walking up and down steps, climbing and squatting due to bilateral knee pain.  The ROM testing was conducted and results were as follows:  

Movement
Right



Initial ROM
Repetitive ROM
Additional degree?  
Flexion [0-140]
90
90
No
Extension [0] 
0
0
No

There was evidence of moderate pain during the testing between 80 degrees and 90 degrees.  With repetitive use, ROM was not additionally limited by pain, fatigue, weakness, or lack of endurance for both knees.  There was no additional loss of function of the knees.  The Veteran denies any flare-ups.  No crepitus was found.  No instability was noted.  There was moderate tenderness noted along the anterior aspect of both knees.  X-rays of both knees showed arthritis.  The diagnosis provided at the examination was bilateral knee strain, moderately active at the time of examination with abnormal ROM for both knees.  

During the May 2014 DRO hearing, the Veteran reported that the x-rays taken about a week earlier showed deterioration for both knees and testified that he was in constant pain and his pain medication was increased from 800 mg of Motrin instead of 600 mg.  He further reported that he could not bend or lift; he was unable to stand for a prolonged period.  When he extended his right knee, he felt pain.  Upon bending it back up, the Veteran stated that his knee popped.  He reported that he was able to stand for a couple of minutes.  

In June 2014, an MRI for the right knee was obtained.  It found a large tear in medial meniscus, severe arthritis in the patella-femoral compartment, sprains of both anterior cruciate and posterior cruciate ligaments, and multiple ganglia causing deformity of the collateral ligament and iliotibial band.  

In July 2015 VA examination, the Veteran was provided with diagnosis of right knee strain, right knee meniscal tear, and bilateral knee joint osteoarthritis.  At the examination, the Veteran reported that his knees got worse about 5 or 6 years ago.  He had an MRI last year that showed progression of the right knee and had constant pain in both knees, while the right knee was more painful than the left.  He did not report flare-ups, but he was limited in standing and walking.  The ROM testing results are as follows:  

Movement
Right



Initial ROM
Repetitive ROM
Additional degree?  
Flexion [0-140]
90
90
No
Extension [0] 
0
0
No

The limited ROM presented in squatting.  And pain was noted on examination and caused functional loss.  There was evidence of pain with weight bearing and there was objective evidence of tenderness over the knee.  No crepitus was observed.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The Veteran was examined immediately after repetitive use over time and found that no pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The Veteran regularly used a brace for his right knee.  The Veteran reported that he was working in food service, but now unemployed due to his knee condition.  

In October 2016 VA examination, the Veteran was diagnosed with bilateral knee strain, right knee meniscal tear, and bilateral degenerative arthritis.  The Veteran reported constant pain in both knees, while the right knee was more painful than the left.  No flare-ups were reported.  The reported functional loss or functional impairment was difficulty with prolonged walking and standing.  The ROM testing results were as follows:  

Movement
Right



Initial ROM
Repetitive ROM
Additional degree?  
Flexion [0-140]
90
90
No
Extension [0] 
0
0
No

No pain was noted on the examination.  There was no evidence of pain with weight bearing.  There was objective evidence of pain with palpation medial to the right patella area.  And there was objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no functional loss or range of motion after three repetitions.  The Veteran was examined immediately after repetitive use over time, but no pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The Veteran had mildly antalgic gait.  No ankylosis was found.  The knee stability testing yielded normal results.  As noted above, the Veteran has right knee meniscal tear with frequent episodes of joint pain.  The Veteran regularly used a brace for his right knee.  The Veteran reported that he stopped working in January 2016 as a cook and he could not stand for prolonged periods of time.  

As per the June 2017 Board remand, a medical opinion was obtained concerning the etiology of the Veteran's right knee meniscal tear.  The examiner also provided additional information required under Mitchell v. Shinseki and Correia v. McDonald.  The examiner concluded that pain, weakness, fatigability or incoordination do not limit functional ability when both knees were used repeatedly over a period of time and that there was no evidence of pain on passive ROM of the right knee or of pain when used in non-weight bearing.  It was concluded that the meniscal tear was unrelated to the knee strain.

After reviewing the evidence of record, the Board finds that an evaluation of 10 percent rating is warranted for the entire period for the following reasons.  

First, in all examinations conducted between November 2005 and October 2016, minor loss in ROM of the Veteran's right knee was observed.  The flexion of the right leg is greater than 45 degrees and the extension of right leg is 0 degree in all examinations. Thus, under DC 5260 and 5261, a compensable rating is not warranted.  

Second, the medical evidence indicates that the Veteran does not have any other conditions that could be qualified for consideration under other DC, to include 5256, 5257, 5258, 5259, 5256, and 5263.  

Lastly, based on the review of the record, the Board finds that all examinations conducted during the appeal period reveal that the Veteran has been experiencing the same problems (difficulty in walking and standing) due to pain over the years and the severity of the pain has not gotten significantly worse since 2005.  Therefore, an evaluation of a 10 percent rating for his right knee disability is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.  A rating in excess of 10 percent is not warranted for any time during the appeal period.  There is, as noted, no compensable limitation of motion, there is no evidence of locking or instability and there is no evidence of ankylosis.  As such, a rating in excess of 10 percent is not warranted.  Moreover, as the meniscal tear is not related to the service connected disability, there is no basis for that to provide a separate compensable rating.

As the preponderance of the evidence is against assignment of any higher rating for any time period, the benefit-of-the doubt doctrine is not applicable.  38 U.S.C.§ 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  There is no contention or evidence that the Veteran has symptoms or findings not contemplated by the rating schedule, and as such consideration under 38 C.F.R. § 3.321, is not indicated.

III.  Whether a separate grant of service connection is warranted for the Veteran's right knee meniscal tear, to include as secondary to his service-connected right knee strain, or a separate or increased evaluation for the meniscal tear.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  For claims filed after June 9, 1998, a grant of service connection for disability due to the use of tobacco products during active service is precluded.  38 U.S.C. §§ 1103 (a), 1110, 1131.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition. 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic during service or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310 (b).

Based on the result of the June 2014 MRI, the Board remanded the case for a medical opinion to ascertain the nature and etiology of the right knee meniscal tear.  

The opinion was obtained in October 2017.  After reviewing the C-file in VBMS and Virtual VA, the examiner opined that the right knee strain did not accelerate onset or aggravate the severity of the right knee meniscal tear and that the meniscal tear was not incurred within one year following the Veteran's service.  The examiner based his opinions on his review of the Veteran's STRs, post-service medical records, and his knowledge in medical literature.  The Board finds that the medical opinion is based on sufficient facts and rationales supported by medical knowledge, and thus, a separate grant of service connection for the right knee meniscal tear is not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  



ORDER

Entitlement to an evaluation in excess of 10 percent disabling for a right knee strain is denied for the entire period.  

Entitlement to service connection for the right knee meniscal tear is denied. 


REMAND

Review of the record reveals that additional development is needed on the TDIU claim.  In part, as discussed below, the most recent denial is essentially on the ground that the Veteran did not meet the schedular criteria for TDIU.  The Board disagrees.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. § 4.16 (a).

Currently, the Veteran is service connected for the following:  lumbosacral strain with limitation of motion (20 % from October 17, 2005); right knee strain with degenerative changes (10% from October 17, 2005); left knee strain with degenerative changes associated with right knee strain with degenerative changes (10% from October 17, 2005); degenerative changes of the right foot (10% from October 17, 2005); calluses, right foot, with degenerative changes (10% from October 17, 2005); calluses, left foot (10% from October 17, 2005).  See June 2017 rating decision - code sheet.  The Veteran's combined rating is 60 percent and as they are all orthopedic disabilities, the schedular criteria for TDIU have been met.  

Further, here, the Veteran filed an application for TDIU in June 2013.  He indicated employment as a postal worker last working in 2005.  He indicated that he was too disabled to work as of 2008.  Other evidence on file indicates that the Veteran was working as recently as January 2016 as a baker.  He has reported 3 years of college but the field is not indicated.  This should be clarified.

In view of the foregoing, this issue is REMANDED for the following action.

1.  Contact the Veteran and have him provide a complete work history.  This may be accomplished by a fully complete VA 21-8940.  His college training should be explained, his work as a baker should be explained and a complete work history should be provided.  As indicated, a last employer might need to be contacted concerning the reasons for leading to his termination of employment.

2.  Conduct a comprehensive physical examination of all service connected disabilities.  All indicated tests should be undertaken and all findings reported in detail.  The electronic claims folder should be available to the examiner for review in conjunction with the examination.  The examiner is asked to describe all functional impairment due to the service connected disorders, and describe impact that the disabilities would have on employment.

3.  Thereafter, the AOJ should readjudicate this claim, based on all the evidence of record.  To the extent the benefits sought are not granted, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


